DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 February 2021 has been entered.

Claim Rejections - 35 USC § 103
Claims 1-3, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mittermeier et al. (EP 1,069,362A2 hereinafter “Mittermeier”) in view of Nathan (USP 2,271,777). 
In regards to claim 1, Mittermeier discloses a universal fluid system connector assembly, comprising:
a body (1) having a length extending between a distal end (bottom end) thereof and a proximal end (top end) thereof, the proximal end comprising a proximally extending stem; and
a seal (seal on shaft “13”) disposed about at least a portion of the body, the seal having an inner surface disposed adjacent to the body; and

Mittermeier does not disclose a plurality of flexible fins disposed along the length of the body, each fin having a diameter and extending radially out away from the inner surface and the body.
However, Nathan teaches a seal (16) having a plurality of flexible fins (21, 22, 23), each fin having a diameter and extending radially out away from the inner surface.
It would have been obvious at the time of filing to one of ordinary skill in the art to provide the seal of Mittermeier with a plurality of flexible fins in order to accommodate a variation of dimensions and shape of the body and swivel, maintain efficient sealing, provide ease of installation, and provide line flexibility, as taught by Nathan at page 1, lines 3-9.
In regards to claims 2 and 3, Mittermeier further discloses the swivel comprises a first mating portion (bottom portion) and a second mating portion (top portion), the first mating portion comprises a female portion sized and configured to receive therein at least a portion of the stem of the body.
In regards to claim 8, Mittermeier further discloses the swivel comprises a fluid passageway (central bore) extending therethrough.
In regards to claim 11, Nathan further teaches each fin comprises a first flexion zone and second flexion zone, the first flexion zone comprising a first outer ring portion of the fin including an outer edge of the fin and the second flexion zone comprising an inner ring portion of the fin disposed radially inward from the first flexion zone (it can be seen in fig. l that these “zones” are present).
.

Allowable Subject Matter
Claims 12-20 are allowed.
Claims 4-7, 9, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679             
03/31/2021